DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
This office action is in response to amendment/reconsideration filed on 03/15/2021, the amendment/reconsideration has been considered. Claims 2-28 are pending for examination as cited below.	

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/21/2020, 02/19/2021 and 04/08/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Applicant's arguments filed 03/15/2021 have been fully considered but they are not persuasive. In remarks applicant argues that:
(a)	Applicant argues that cited reference does not disclose, “receiving, by a first device located external to a premises, via a connectionless protocol, and from a second device located at the premises, premises data associated with the premises”.
Examiner respectfully disagree because, Win discloses in [0042], an overall structure of the devices coupled together in a communication network. There is an end device e.g. sensors or home appliances there is an intermediary device a 
	Regardless the RF communication is a connectionless protocol and home appliances or sensors used around the house can communicated between end devices. Win’s system in one embodiment an intermediary device collects the information from the sensor and pass it on via internet to remote user. Owen was relied upon to show that user can use the connection oriented protocol to operate the bedroom light via internet. It should be noted that any instructions from the .

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claim 2-28 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Winsock et al. (Pub. No.: US 2005/0270151 A1), hereinafter “Win” in view of Owens et la. (Pub. No.: US 2007/0298772 A1), hereinafter “Owens”.

As to claim 2. (New) Win discloses, a method (Win, fig.1, Abstract) comprising: 
receiving, by a first device located external to a premises, via a connectionless protocol, and from a second device located at the premises, premises data associated with the premises (Win, [0042], thermostat 210 (i.e. second device) provides information relating to the type of graphic display information displayed at display 212, with the information being used by the Internet appliance 260 to communicate the information to the homeowner (i.e. first device) via the Internet 262. It is well known that internet uses connectionless protocol (e.g. http, UDP, ICMP, IP, IPX and TIPC etc.) and connection oriented protocol may include TCP/IP.);
sending, by the first device and to a third device, the premises data (Win, [0042], a computer using a wireless communications link in an ad-hoc type communications 
receiving, from the third device, control data associated with the premises (Win, [0042], any sensor data from appliances to homeowner is communicated via thermostat 210).
Win however, is silent on disclosing explicitly, sending, via a connection-based protocol and to at least one of the second device or a premises system located at the premises, the control data.
Owens however discloses in the same field of endeavor a similar concept, sending, via a connection-based protocol and to at least one of the second device or a premises system located at the premises, the control data (Owens, [0052], interfacing manager 32 with wireless device 30 as shown, the user is able to, e.g., remotely turn a light on or off in a bedroom).
	Therefore, it would have been obvious to one of the ordinary skilled in the art at the time of invention to incorporate the teachings of “Owens” into those of Win in order to provide a secure and data loss free communication to communicate between two devices remotely. Such a system will providing a handheld wireless device. The device has a first remote control system. The first remote control system is adapted to interface with a first facility system. This interfacing enables the user to control a first facility system. This first system may be a surveillance system, a hardware system, a communications system, or an information system.

As to claim 3. (New) The combined system of Win and Owens discloses substantially, including, wherein the second device comprises at least one of a computing device, a device associated with a premises system, a premises device, customer premises equipment, a gateway device, a touchscreen device, a hub, or a device configured to one or more of communicate with or takeover a security system (Win, [0045], in addition to using home ad hoc network, a wireless hub is also implemented to communicate between premises and non-premise devices).

As to claim 4. (New) The combined system of Win and Owens discloses substantially, including, wherein the first device comprises at least one of a server, a security server, a web server, an application server, a computing device, a network device, a device hosting a portal, a device configured to store the premises data for remote access to the premises device, or a device configured to send commands to the second device (Win, fig.1, [0042]).

As to claim 5. (New) The combined system of Win and Owens discloses substantially, including, wherein the third device comprises at least one of a user device, a device associated with a premises system, a mobile device, a cell phone, a navigation system, a vehicle, a remote client device, a device accessing a web portal, a set-top box, a television, or a computing device (Win, [0029], user input device).

As to claim 6. (New) The combined system of Win and Owens discloses substantially, including, wherein the connectionless protocol comprises at least one of a User Datagram Protocol (UDP), a protocol that is not connection based, or a protocol 

As to claim 7. (New) The combined system of Win and Owens discloses substantially, including, wherein the connection-based protocol comprises at least one of a Transmission Control Protocol (TCP), a protocol that establishes a connection for communication, or a protocol that establishes a session (Owens, fig.2, element-34, [0047], CDMA network).

As to claim 8. (New) The combined system of Win and Owens discloses substantially, including, wherein receiving, via the connectionless protocol, the premises data comprises receiving, without establishing a connection or session between the first device and the second device, the premises data (Win, [0042], thermostat 210 provides information relating to the type of graphic display information displayed at display 212, with the information being used by the Internet appliance 260 to communicate the information to the homeowner via the Internet 262), and wherein sending, via the connection-based protocol, the control data comprises sending, using at least one of a session or a connection established between the first device and the second device, the control data(Owens, [0052], interfacing manager 32 with wireless device 30 as shown, the user is able to, e.g., remotely turn a light on or off in a bedroom).

As to claim 9. (New) (Owens, [0052], interfacing manager 32 with wireless device 30 as shown, the user is able to, e.g., remotely turn a light on or off in a bedroom). further comprising sending, from the first device and to the second device, an acknowledgment indicating receipt of the premises data, wherein the second device is 

As to claim 10. (New) The method of claim 2, wherein the first device is configured to receive the premises data via an asynchronous event message triggered based on detection of at least one of an event or a state, and wherein the asynchronous event message comprises data indicative of a first premises event and data indicative of a second premises event (Win, [0041], the wireless graphic thermostat 210 is adapted to initiate an external alarm notification, for example via telephone or the Internet, to indicate the alarm condition.).

As to claim 11. (New) Win discloses, a system (Win, fig.1, Absrtact) comprising: 
a first device located external to a premises and a second device located at the premises, wherein the second device is configured to send, to the first device and via a connectionless protocol, premises data associated with the premises (Win, [0042], thermostat 210 (i.e. second device) provides information relating to the type of graphic display information displayed at display 212, with the information being used by the Internet appliance 260 to communicate the information to the homeowner (i.e. first device) via the Internet 262. It is well known that internet uses connectionless protocol (e.g. http, UDP, ICMP, IP, IPX and TIPC etc.) and connection oriented protocol may include TCP/IP.), and 

send, to a third device, the premises data (Win, [0042], a computer using a wireless communications link in an ad-hoc type communications node can communicate with the wireless graphic thermostat 210 for controlling settings thereof and/or communicating other information received via the Internet 262 and further, with the information being used by the Internet appliance 260 (i.e. third device) to communicate the information to the homeowner via the Internet 262.); 
receive, from the third device, control data associated with the premises (Win, [0042], a computer using a wireless communications link in an ad-hoc type communications node can communicate with the wireless graphic thermostat 210 for controlling settings thereof and/or communicating other information received via the Internet 262).
Win however, is silent on disclosing explicitly, sending, via a connection-based protocol and to at least one of the second device or a premises system located at the premises, the control data.
Owens however discloses in the same field of endeavor a similar concept, sending, via a connection-based protocol and to at least one of the second device or a premises system located at the premises, the control data (Owens, [0052], interfacing manager 32 with wireless device 30 as shown, the user is able to, e.g., remotely turn a light on or off in a bedroom).
Therefore, it would have been obvious to one of the ordinary skilled in the art at the time of invention to incorporate the teachings of “Owens” into those of Win in order to provide a secure and data loss free communication to communicate between two 

Claims 12-19 are rejected for same rationale as applied to claims 3-10 above.

As to claim 20. (New) A first device (Win, fig.1, element-130) comprising: 
one or more processors (Win, fig.1, element-100, processor); and 
memory storing instructions that, when executed by the one or more processors (Win, fig.1, element-100, memory and a processor), cause the first device to: 
receive, via a connectionless protocol, and from a second device located at a premises, premises data associated with the premises (Win, [0042], thermostat 210 (i.e. second device) provides information relating to the type of graphic display information displayed at display 212, with the information being used by the Internet appliance 260 to communicate the information to the homeowner (i.e. first device) via the Internet 262. It is well known that internet uses connectionless protocol (e.g. http, UDP, ICMP, IP, IPX and TIPC etc.) and connection oriented protocol may include TCP/IP.);
sending, by the first device and to a third device, the premises data (Win, [0042], a computer using a wireless communications link in an ad-hoc type communications node can communicate with the wireless graphic thermostat 210 for controlling settings thereof and/or communicating other information received via the Internet 262 and further, with the information being used by the Internet 
receive, from the third device, control data associated with the premises (Win, [0042], a computer using a wireless communications link in an ad-hoc type communications node can communicate with the wireless graphic thermostat 210 for controlling settings thereof and/or communicating other information received via the Internet 262). 
Win however, is silent on disclosing explicitly, sending, via a connection-based protocol and to at least one of the second device or a premises system located at the premises, the control data.
Owens however discloses in the same field of endeavor a similar concept, sending, via a connection-based protocol and to at least one of the second device or a premises system located at the premises, the control data (Owens, [0052], interfacing manager 32 with wireless device 30 as shown, the user is able to, e.g., remotely turn a light on or off in a bedroom).
Therefore, it would have been obvious to one of the ordinary skilled in the art at the time of invention to incorporate the teachings of “Owens” into those of Win in order to provide a secure and data loss free communication to communicate between two devices remotely. Such a system will providing a handheld wireless device. The device has a first remote control system. The first remote control system is adapted to interface with a first facility system. This interfacing enables the user to control a first facility system. This first system may be a surveillance system, a hardware system, a communications system, or an information system.
As to claims 21-28 are rejected for same rationale as applied to claims 3-10 and 12-19 above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Schweickart et al. (Patent No.: US 6252883 B1) is one of the most pertinent art in the same field of endeavor and disclose the feature e.g. a fixed and a mobile data telecommunication service using a fixed code, direct sequence spread spectrum, connection-free data protocol as an overlay on cellular or PCS wireless services. A wide band connectionless data protocol is employed to transmit packetized digital data from a variety of home sources e.g. www inputs, e-mail, utility meter readings, security system data, to a local cellular or PCS communications hub station. 
Beachem et al. (US 20060094400 A1) is also a pertinent art in the same field of endeavor and discloses, filters access points presented to a user and locks onto an access point. The present invention includes an access point filtering unit and an access point locking unit. The access point filtering unit determines the access points that are accessible by a client device and then filters them to present only the access points that are acceptable to under a security policy in force.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAUQIR HUSSAIN whose telephone number is (571)270-1247.  The examiner can normally be reached on M-F 7:00 - 8:00 with IFP.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian J Gillis can be reached on 571 272-7952.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Tauqir Hussain/ Primary Examiner, Art Unit 2446